Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-10 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a running board, comprising: an intermediate connector comprising a first rotating shaft, a second rotating shaft, a first mounting member, and a second mounting member, wherein an axis axial direction of the first rotating shaft is parallel to an axis axial direction of the second rotating shaft, the first rotating shaft is connected to the second rotating shaft, the first rotating shaft is inserted into the first mounting member, the first mounting member rotates about the first rotating shaft, the second rotating shaft is inserted into the second mounting member, and the second mounting member rotates about the second rotating shaft; a first running board body and a second running board body, wherein an end of the first running board body is connected to an end of the first mounting member away from the first rotating shaft, an end of the second running board body is connected to an end of the second mounting member away from the second rotating shaft, the first running board body and the second running board body are foldable side-to-side through the intermediate connector, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the first mounting member comprises a first contacting flat surface and a first contacting arc surface abutting the first contacting flat surface, and the second mounting member comprises a second contacting flat surface and a second contacting arc surface abutting the second contacting flat surface, and wherein when the first and second running board bodies are in a substantially linearly unfolded state, the first contacting flat surface is attached to the second contacting flat surface, and when the first and second running board bodies are in a substantially folded state, the first contacting arc surface is in contact with the second contacting arc surface as required by Claim 1.
Although the prior art discloses a vehicle comprising a running board, wherein the running board comprises: an intermediate connector comprising a first rotating shaft, a second rotating shaft, a first mounting member, and a second mounting member, wherein an axis axial direction of the first rotating shaft is parallel to an axis axial direction of the second rotating shaft, the first rotating shaft is connected to the second rotating shaft, the first rotating shaft is inserted into the first mounting member, the first mounting member rotates about the first rotating shaft, the second rotating shaft is inserted into the second mounting member, and the second mounting member rotates about the second rotating shaft; a first running board body and a second running board body, wherein an end of the first running board body is connected to an end of the first mounting member away from the first rotating shaft, an end of the second running board body is connected to an end of the second mounting member away from the second rotating shaft, the first running board body and the second running board body are foldable side-to-side through the intermediate connector, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the first mounting member comprises a first contacting flat surface and a first contacting arc surface abutting the first contacting flat surface, and the second mounting member comprises a second contacting flat surface and a second contacting arc surface abutting the second contacting flat surface, and wherein when the first and second running board bodies are in a substantially linearly unfolded state, the first contacting flat surface is attached to the second contacting flat surface, and when the first and second running board bodies are in a substantially folded state, the first contacting arc surface is in contact with the second contacting arc surface as required by Claim 10
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618